MEMORANDUM
OOX, J.
This suit is to review the findings of the Deputy Commissioner holding the plaintiff insurer liable to pay compensation for disability of the defendant Charles R. Bolton resulting from injuries sustained March 24, 1934.
On a former hearing this court was of the opinion that liability depended on the answer to the question whether Samuel Peck or one Henry Leitson was the actual employer of the defendant Bolton at the time he was injured and remanded the case to the Deputy Commissioner for findings on this point.
The Deputy Commissioner has found that Leitson was the employer, and, accordingly, has made an award against plaintiff as insurer. The plaintiff seeks to enjoin the award on the ground that the findings are not supported by the evidence.
*53The court is of the opinion that there is competent evidence to support the findings and the motion to dismiss the bill should be granted.